TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-000377-CV



       The City of Leander; Kent Cagle, Individually and in his Official Capacity as
     City Manager of the City of Leander; and Thomas Yantis, Individually and in his
Official Capacity as Assistant City Manager and Planning Director for the City of Leander,
                                        Appellants

                                               v.


                          Premas Global Leander I, LLC, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 15-0088-C277, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The appellee has filed an agreed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Agreed Motion

Filed: September 18, 2015